 Case: 4:20-cr-00002-HEA-PLC Doc. #: 2 Filed: 01/02/20 Page: 1 of 1 PageID #: 4


                              UNITED STATES DISTRICT COURT                   SUPP~~
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIYISION
                                                                                  JAN - 2 2020
UNITED STATES OF AMERICA,                           )                            U. S. DISTRICT COURT
                                                    )                          EASTERN DISTRICT OF MO
                                                                                        ST. LOUIS,___ ___
                      Plaintiff,                    )
                                                    )
v.                                                  )    4:20CR002 HEAIPLC
                                                    )
ANTWAN BROOKS,                                      )
                                                    )
                      Defendant.                    )

                                        INDICTMENT

                                           COUNT ONE

       The Grand Jury charges that:

       On or about November 22, 2019, in St. Louis County, within the Eastern District of

Missouri,

                                      ANTWAN BROOKS,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted

in a court of law of one or more crimes punishable by a term of imprisonment exceeding one year,

and the firearm previously traveled in interstate or foreign commerce during or prior to being in

the Defendant's possession.

     In violation of Title 18, United States Code, Section 922(g)(l).

                                                            A TRUE BILL



                                                            FOREPERSON
JEFFREY B. JENSEN
United States Attorney


JENNIFER SZCZUCINSKI, #56906MO
Special Assistant United States Attorney
